    Case 19-12483         Doc 37      Filed 02/12/20 Entered 02/13/20 00:25:43                          Desc Imaged
                                     Certificate of Notice Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
       In re                                                  Case No. 19−12483 jlc
                                                              Chapter 7



                                                              Adversary No.
       Nathan Replogle

       Betty Replogle
       Debtor(s).

                  NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                          RE FORM, MANNER AND SERVING OF NOTICE
                            (APPLICABLE TO CHAPTER 7, 11, AND 12)


31 − Motion to Extend Time To File Complaints to Object to Discharge and/or to Determine Dischargeability of
Debts (corrected) Filed by William J. Hardegree on behalf of Tennessee Business and Industrial Development
Corporation (Hardegree, William) on February 6, 2020 .
 NOTICE IS HEREBY GIVEN THAT:

   1. The Hearing to consider the above
shall be held on March 12, 2020 at 09:30 AM in the United States Bankruptcy Court, 111 S Highland, Room
342, Jackson, TN 38301 , BUT ONLY IF an objection to such relief requested is filed by March 3, 2020
    At the time of hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.
   2. A copy of this Notice of Hearing has been served by the Bankruptcy Noticing Center to the following
entities:
      All Parties on Servicing List
    Service upon any party other than those who received service by the Bankruptcy Noticing Center as noted
above shall be the responsibility of the moving party within seven (7) days of receipt of this order pursuant to
FED. R. BANKR. P. 2002, 9007, 9013, or 9014, and in the manner provided for service of a summons and
complaint by FED. R. BANKR. P. 7004. The moving party herein (or attorney for moving party) within three
(3) days after service shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of
this order, motion, application, or Notice of Proposed Intent pursuant to FED. R. BANKR. P. 6004(a) and
6007(a).
    3. If no objection is filed by any creditor or interested party, including the debtor, by the date stated above in
paragraph one, the movant shall promptly file a certificate in compliance with L.B.R. 9013−1 and the proposed order
on such matter with the Bankruptcy Court for entry thereof, and there will not be a hearing conducted on the date
stated in paragraph one above.

                                                                    Kathleen A Ford
                                                                    CLERK OF COURT
                                                                    BY: Deborah Pulse
                                                                    _________________________________________
                                                                      Deputy Clerk
                                                                    DATE: February 10, 2020
                                                                    [combrelcco30]Order/Notice combined Rel 11−03
          Case 19-12483            Doc 37       Filed 02/12/20 Entered 02/13/20 00:25:43                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 19-12483-jlc
Nathan Replogle                                                                                            Chapter 7
Betty Replogle
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0651-1                  User: debbie                       Page 1 of 1                          Date Rcvd: Feb 10, 2020
                                      Form ID: combrel                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 12, 2020.
db/jdb         +Nathan Replogle,   Betty Replogle,   P.O. Box 338,   Henry, TN 38231-0338

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 10, 2020 at the address(es) listed below:
              Laura A. Williams    on behalf of Creditor    FirstBank lwilliams@raineykizer.com
              Marianna Williams     marianna@ashleyarnold.com, TN46@ecfcbis.com
              Marianna Williams     on behalf of Trustee Marianna Williams marianna@ashleyarnold.com,
               TN46@ecfcbis.com
              Stephen L. Hughes    on behalf of Creditor    Centennial Bank hughes@kbhblaw.com
              T. Verner Smith    on behalf of Joint Debtor Betty Replogle bankruptcy@vernersmith.com
              T. Verner Smith    on behalf of Debtor Nathan Replogle bankruptcy@vernersmith.com
              U.S. Trustee    ustpregion08.me.ecf@usdoj.gov
              William J. Hardegree    on behalf of Creditor    Tennessee Business and Industrial Development
               Corporation wjh@spraginslaw.com, aac@spraginslaw.com
                                                                                               TOTAL: 8
